Name: Commission Regulation (EC) No 2183/98 of 9 October 1998 fixing the intervention thresholds for oranges, satsumas, mandarins and clementines for the 1998/99 marketing year
 Type: Regulation
 Subject Matter: trade policy;  plant product;  agricultural structures and production
 Date Published: nan

 EN Official Journal of the European Communities10. 10. 98 L 275/19 COMMISSION REGULATION (EC) No 2183/98 of 9 October 1998 fixing the intervention thresholds for oranges, satsumas, mandarins and clemen- tines for the 1998/99 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables (1), as amended by Commission Regulation (EC) No 2520/97 (2), and in particular Article 27(1) and (2) thereof, Whereas Article 27(1) of Regulation (EC) No 2200/96 provides for an intervention threshold to be fixed if the market in a product listed in Annex II is suffering or at risk of suffering from imbalances giving or liable to give rise to too large a volume of withdrawals; whereas such a development might cause budget problems for the Community; Whereas the conditions laid down in the abovementioned Article 27 are met for certain products and intervention thresholds for oranges, satsumas, mandarins and clemen- tines should therefore be fixed; Whereas this intervention threshold for each of those products should be fixed on the basis of a percentage of the average production intended for consumption in the fresh state over the last five marketing years for which data are available; whereas the period to be taken into account for assessing the over-run of the intervention threshold must also be established for each product in question; Whereas, under the abovementioned Article 27, an over-run of the intervention threshold gives rise to a reduction in the Community withdrawal compensation in the marketing year following the over-run; whereas the implications of this over-run for each of the products in question should be determined and a reduction propor- tional to the size of the over-run should be fixed, up to a certain percentage; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 The following intervention thresholds are fixed for the 1998/99 marketing year:  oranges: 414 200 tonnes  satsumas: 22 100 tonnes  mandarins: 37 900 tonnes  clementines: 132 800 tonnes. Article 2 The over-run of the intervention threshold for the prod- ucts listed in Article 1 shall be assessed on the basis of the withdrawals carried out between 1 August 1998 and 31 July 1999. Article 3 If the quantity of one of the products listed in Article 1 withdrawn in the period laid down in Article 2 exceeds the threshold fixed in Article 1, the Community with- drawal compensation fixed in Annex V to Regulation (EC) No 2200/96 for the 1999/2000 marketing year shall be reduced in proportion to the size of the over-run compared with the production used to calculate the threshold in question. The Community withdrawal compensation shall not, however, be reduced by more than 30 %. Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (1) OJ L 297, 21. 11. 1996, p. 1. (2) OJ L 346, 17. 12. 1997, p. 41. EN Official Journal of the European Communities 10. 10. 98L 275/20 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 October 1998. For the Commission Franz FISCHLER Member of the Commission